Exhibit 10.7
AMENDMENT
dated as of September 9, 2008
to the
Confirmation of OTC Warrant Transaction
dated as of March 1, 2007
between
Mylan, Inc. (formerly Mylan Laboratories Inc.),
as seller,
Merrill Lynch International,
as buyer,
and Merrill Lynch, Pierce, Fenner & Smith Incorporated, as agent
(the “Agreement”)
The parties have previously entered into the Agreement and have now agreed to
amend the Agreement by the terms of this Amendment (this “Amendment”).
Accordingly, in consideration of the mutual agreements contained in this
Amendment, the parties agree as follows:
1. Amendment of the Agreement
The Agreement is hereby amended by replacing the first paragraph opposite the
caption “Limitations on Net Physical Settlement by Counterparty” with the
following text:
“Notwithstanding anything herein or in the Agreement to the contrary, the number
of Shares that may be delivered at settlement by Counterparty shall not exceed
the product of 1.5 times the initial Number of Warrants at any time (“Maximum
Deliverable Share Amount”), as adjusted by the Calculation Agent to account for
any subdivision, stock-split, reclassification or similar dilutive event with
respect to the Shares.”
2. Representations
Each party represents to the other party in respect of the Agreement, as amended
pursuant to this Amendment, that all representations made by it pursuant to the
Agreement are true and accurate as of the date of this Amendment.
3. Miscellaneous
(a) Entire Agreement; Restatement.

 



--------------------------------------------------------------------------------



 



  (i)   This Amendment constitutes the entire agreement and understanding of the
parties with respect to its subject matter and supersedes all oral communication
and prior writings (except as otherwise provided herein) with respect thereto.  
  (ii)   Except for any amendment to the Agreement made pursuant to this
Amendment, all terms and conditions of the Agreement will continue in full force
and effect in accordance with its provisions on the date of this Amendment.
References to the Agreement will be to the Agreement, as amended by this
Amendment.

(b) Amendments. No amendment, modification or waiver in respect of the matters
contemplated by this Amendment will be effective unless made in accordance with
the terms of the Agreement.
(c) Counterparts. This Amendment may be executed and delivered in counterparts
(including by facsimile transmission), each of which will be deemed an original.
(d) Headings. The headings used in this Amendment are for convenience of
reference only and are not to affect the construction of or to be taken into
consideration in interpreting this Amendment.
(e) Governing Law. This Amendment will be governed by and construed in
accordance with the laws of the State of New York (without reference to choice
of law doctrine).

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF the parties have executed this Amendment on the respective
dates specified below with effect from the date specified first on the first
page of this Amendment.

                      MYLAN INC.       MERRILL LYNCH INTERNATIONAL    
 
                   
By:
  /s/ Brian Byala       By:   /s/ David Royce    
 
 
 
         
 
   
Name:
  Brian Byala       Name:   David Royce    
Title:
  Authorized Signatory       Title:   Authorized Signatory    
Date:
  September 9, 2008                
 
                                Acknowledged and agreed as to matters to the
Agent:    
 
                                MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED    
 
                                Solely in its capacity as Agent hereunder    
 
                   
 
          By:   /s/ Fran Jacobson    
 
 
 
         
 
   
 
          Name:   Fran Jacobson    
 
          Title:   VP    
 
          Date:   September 9, 2008    

 